DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a second office action, final rejection on the merits.  Claims 2-3, and 12-13, as previously presented, are currently pending and have been considered below. Claims 1, 9-11, and 19-20 have been amended, and are currently pending and have been considered below. Claims 4-8, and 14-48 have been canceled. 
Response to Amendment
 	This action is in response to the applicant’s arguments and amendments filed January 19th, 2021, which are in response to USPTO Office Action mailed October 23rd, 2020. Applicant’s arguments and amendments have been considered with the results that follow:
Claims 1-3, 9-13, and 19-20 remain pending.
Claims 4-8, and 14-18 have been canceled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9, 11-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jungwirth et al. (USP 8,996,203; hereinafter Jungwirth) in view of Dellock et al. (US 2017/0368982; hereinafter Dellock) in further view of Saund et al. (US 2014/0336848; hereinafter Saund).
Regarding Claim 1:
Jungwirth discloses a method for performing electromechanical control of a searchlight onboard a vehicle to search for a target using an illuminated area (Jungwirth, Fig. 6), by a computing device comprising at least one processor and a system memory element (Jungwirth, Fig. 4, Jungwirth discloses searchlight location system includes a processor module and a memory module), the method comprising: 
obtaining position data and attitude data for the searchlight, by the at least one processor, wherein the position data comprises at least a current azimuth value, and wherein the attitude data comprises at least a current elevation value (Jungwirth, Column 1, Lines 25-38, Jungwirth discloses position data is determined by an azimuth and elevation of the vehicle); 
calculating a point of interest (POI) for the searchlight and a defined search area to search for the target, based on the current azimuth value and the current elevation value for the searchlight onboard the vehicle, by the at least one processor, wherein the POI comprises at least one of a searchlight center point of impact and a moving target location (Jungwirth, Column 5, Lines 48-59, Jungwirth discloses the searchlight pointing module computes a pointing coordinate (center point) based on the desired destination (POI), orientation, azimuth, and elevation data).
Dellock, in the same field of endeavor of light controllers, discloses optimizing a searchlight coverage area for the defined search area, based on the POI, to create an optimized searchlight coverage area, by the at least one processor (Dellock, Para. [0037], Dellock discloses the light control unit determines the light intensity and light angle of the spotlight); 
computing an adjustment to current parameters of the searchlight for generating the optimized searchlight coverage area, to determine a set of adjusted parameters for the searchlight, by the at least one processor, wherein the set of adjusted parameters comprises at least one of an adjusted illumination area and an adjusted illumination density value (Dellock, Para. [0037], Dellock discloses the light control unit determines and selects a light intensity (illumination density) and light angle (adjusted illumination area) of the spotlight based on the target area distance); and 
initiating operation of the searchlight onboard the vehicle using the set of adjusted parameters, by the at least one processor (Dellock, Para. [0036] Dellock discloses the light control unit selects one or more spotlights to be activated).  
determining a best-fit illumination for a camera-coverage area while searching for the target (Dellock, Para. [0037], Dellock discloses the angle and intensity of the illumination is determined based on the location of the target), by: identifying the camera coverage area directed toward the POI, by the at least one processor (Dellock, Para. [0033], [0037], Dellock discloses a camera is used, as a sensor, to determine the direction of the spotlight (POI))... applicable to a camera onboard the vehicle configured for use in conjunction with the searchlight (Dellock, Para. [0033], [0037], Dellock discloses a camera is used, as a sensor, to determine the direction of the spotlight (POI))…expanding a searchlight coverage area ellipse…to generate an expanded searchlight coverage area including an increased searchlight beam-width, by the at least one processor, wherein the optimized searchlight coverage area comprises at least the expanded searchlight coverage area (Dellock, Para. [0014], Dellock discloses a light controller is used to broaden the illuminated area (expanded searchlight coverage area)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Jungwirth to include a sensor to optimize the searchlight coverage area, and the adjustments to the illumination area and illumination density as disclosed by Dellock in order to illuminate a constant area around the target (Dellock, Para. [0022]).
Saund, pertinent to the same problem, discloses wherein the camera coverage area comprises a rectangular field-of-view (Saund, Figures 4A-4C, Saund discloses the camera coverage area is a rectangular view)…obtaining camera output data from the camera onboard the vehicle, by the at least one processor (Saund, Para. [0034], Saund discloses images from the cameras (camera output data) are processed by the on-board computing system); 
calculating edge points for the camera coverage area based on the camera output data, by the at least one processor, wherein the defined search area comprises the camera coverage area including the edge points (Saund, Para. [0042], Fig. 4A-4C, Saund discloses the target area (camera coverage area) is within the edge points of the rectangular field of view, and a tracking algorithm keeps the target in the center of the field of view); and…inside the rectangular field-of-view of the camera coverage area based on the edge points (Saund, Para. [0042], Fig. 4A-4C, Saund discloses the target area (camera coverage area) is inside the rectangular field of view based on edge points).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the method as disclosed by Jungwirth to include a rectangular field of view with calculated edge points as disclosed by Saund in order to keep the target in 
Regarding Claim 2:
The combination of Jungwirth, Dellock, and Saund discloses the method of claim 1.
Jungwirth further discloses wherein calculating the POI for the searchlight further comprises:
obtaining an aircraft position and an aircraft attitude for an aircraft that includes the searchlight, by the at least one processor, wherein the vehicle comprises the aircraft, wherein the position data comprises the aircraft position, and wherein the attitude data comprises the aircraft attitude (Jungwirth, Fig. 1 and 2, Column 1, Lines 25-38, Jungwirth discloses position data is determined by an azimuth and elevation of the aerial vehicle with searchlight); 
accessing a terrain database to obtain terrain elevation data, via a communication device communicatively coupled to the at least one processor (Jungwirth, Column 5, Lines 36-44, Claim 18, Jungwirth discloses a position determination module to determine position of the aerial vehicle and searchlight by locating exact longitude and latitude and elevation, with the position determination module comprising of a GPS system (terrain database) and inertia reference unit); and  36UTILITY PATENT APPLICATION 
Attorney Docket No.: H0066554 (002.4908US)calculating the current azimuth value and the current elevation value for the aircraft, based on the aircraft position, the aircraft attitude, and the terrain elevation data, by the at least one processor, wherein initiating the operation of the searchlight using the set of adjusted parameters is performed onboard the aircraft (Jungwirth, Column 5, Lines 36-44, Claim 18, Jungwirth discloses a position determination module to determine position of the aerial vehicle and searchlight by locating exact longitude and latitude and elevation, with the position determination module comprising of a GPS system and inertia reference unit).  
Regarding Claim 3:
The combination of Jungwirth, Dellock, and Saund discloses the method of claim 2.
(Jungwirth, Column 5, Lines 36-44, Claim 18, Jungwirth discloses a position determination module to determine position of the aerial vehicle and searchlight by locating exact longitude and latitude (earth coordinate system data) and elevation, with the position determination module comprising of a GPS system and inertia reference unit)...using the earth coordinate system data, the aircraft body coordinate system data, the aircraft position, and the aircraft attitude, by the at least one processor (Jungwirth, Column 7, Lines 4-13, Jungwirth discloses the position determination module locates exact longitude and latitude coordinates (i.e. earth coordinate), pitch, roll, and yaw information (aircraft coordinate, position, attitude); and…calculating the current azimuth value and the current elevation value for the aircraft…by the at least one processor (Jungwirth, Column 7, Lines 4-13, Jungwirth discloses the searchlight pointing module determines azimuth and elevation readings of the aerial vehicle).  
Saund, pertinent to the same problem, discloses performing a matrix transformation and using the matrix transformation (Saund, Para. [0056-0060], Saund discloses performing and using a matrix transformation from a local coordinate frame (i.e. aircraft local coordinate) to a world coordinate frame (i.e. elevation)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the method as disclosed by Jungwirth to perform and use a matrix transformation as disclosed by Saund in order to compute the location of the camera’s focal point and direction of the camera frame vector (Saund, Para. [0061]).
Regarding Claim 9:
The combination of Jungwirth, Dellock, and Saund discloses the method of claim 1.
receiving a user input selection of a searchlight operating mode, via a user interface communicatively coupled to the at least one processor (Dellock, Para. [0014], Dellock discloses the user choses to position a searchlight, otherwise the searchlight tracks the wearable nodes which the users wear); and 
initiating the operation of the searchlight according to the user input selection, by the at least one processor (Dellock, Para. [0014], Dellock discloses the user commands the light controller to position the searchlight, intensity of the searchlight, and area of the illumination); 
wherein the searchlight operating mode comprises at least one of a mission planning mode, a search pattern mode, a motion tracking mode, or a selected position mode (Dellock, Para. [0014], Dellock discloses the searchlight will either track the user (motion tracking), or will be positioned by the user input (selected position)); and 
wherein, during performance of the operation of the searchlight according to the user input selection, the method performs steps including obtaining the position data, calculating the POI, optimizing the searchlight coverage area, computing the adjustment, and initiating the operation of the searchlight (Dellock, Figure 4, Para. [0037], Dellock discloses during the tracking mode, the light control unit controls the intensity and angle of the searchlight based on the position of the target (POI), and adjust the intensity and angle of the searchlight based on ambient light, distant to target, and location of the target).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Jungwirth to include a tracking mode and position mode determined by the user as disclosed by Dellock in order to illuminate a constant area around the target (Dellock, Para. [0022]).


Regarding Claim 11:
The claim recites analogous limitations to claim 1 above with the inclusion of a system memory element (Jungwirth, Figure 4, Jungwirth discloses the device includes a memory module); and a communication device configured to exchange data transmissions with the searchlight onboard the vehicle (Jungwirth, Column 6, Lines 4-19, Jungwirth discloses a processor module which communicates data between modules), and is therefore rejected on the same premise.
Regarding Claim 12:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 13:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claim 19:
The claim recites analogous limitations to claim 9 above, and is therefore rejected on the same premise.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jungwirth in view of Dellock and further in view of Saund, and yet in further view of Means (USP 5,589,901; hereinafter Means).
Regarding Claim 10:
The combination of Jungwirth, Dellock, and Saund discloses the method of claim 1.
Dellock, in the same field of light controllers, discloses wherein the method performs steps including obtaining the position data, calculating the POI, optimizing the searchlight coverage area, computing the adjustment, and initiating the operation of the searchlight, during performance of the coordinated operation (Dellock, Figure 4, Para. [0037], Dellock discloses during the tracking mode, the .  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Jungwirth to include optimizing the searchlight area and adjustment of the searchlight parameters as disclosed by Dellock in order to illuminate a constant area around the target (Dellock, Para. [0022]).
Means, in the same field of endeavor of light controllers, discloses obtaining a command for coordinated operation of the searchlight with one or more vehicle onboard sensors communicatively coupled to the searchlight (Means, Column 7, Line 45 - Column 8, Line 5, Means discloses a user sends command with a joystick for coordinated operation of a searchlight and a camera (sensor)); and 
initiating the coordinated operation according to the command, by the at least one processor, the coordinated operation comprising at least one of: 
a synchronized operating arrangement including the searchlight and the one or more vehicle onboard sensors performing synchronized operations turned toward a single direction (Means, Column 7, Line 45 - Column 8, Line 5, Means discloses a searchlight and camera (sensor) are synchronized in the direction which they are commanded); 
a master-slave operating arrangement including the searchlight operating as a slave to the one or more vehicle onboard sensors operating as a master (Means, Column 8, Lines 21-59, Means discloses the searchlight is operating as a slave to the camera (sensor));
While Means doesn’t explicitly teach a mirror operating arrangement including the searchlight and the one or more vehicle onboard sensors performing mirror-image operations turned toward opposite directions, however it does disclose the light and camera units may be operated independently (Means, Column 7, Lines 53-56). Therefore it would be obvious to one skilled in the art to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Jungwirth to include synchronized operation of the searchlight and sensors as disclosed by Means in order to allow the observer to concentrate on monitoring the location (POI) with either the searchlight or camera, knowing the other unit will respond in unison (Means, Column 3, Lines 13-23).
Regarding Claim 20:
The claim recites analogous limitations to claim 10 above, and is therefore rejected on the same premise.
Response to Arguments
Applicant's arguments filed January 19 have been fully considered but they are not persuasive. 
In regards to independent claims 1 and 11, the applicant’s representative argues the prior art of Dellock does not disclose “identifying the camera coverage are directed toward the POI”.  Particularly, the applicant’s representative states the disclosed sensors of Dellock are measuring properties limited to ambient light, thus cannot disclose the limitation. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner disagrees and puts forth, a POI is merely an area that a user in interested in, and the application is directed towards a search light that is controlled automatically therefore any area illuminated by the light would be a point of interest. Furthermore, when a camera is used as a sensor directed at a POI, through the use of the wearable nodes of the police officer to illuminate the point of 
	Further in regards to independent claims 1 and 11, the applicant’s representative argues the prior art of Dellock does not disclose expanding a searchlight coverage area ellipse. Particularly that the word “ellipse” is nowhere to describe the coverage area of the lights. 
However, the whole limitation itself requires expanding a search light coverage area inside a rectangular field of view, therefore an ellipse is not required only an expanded area within the rectangular field view, which would have to include an expanded elliptical area, thus the argument as presented is spurious. Furthermore, the examiner directs the applicant’s representative to Figure 1C and 2 of Dellock, where the configuration of the light source is shown. It is clear the light source would be produce a circular coverage area. Furthermore it is well known if a circular area is projected onto any surface at any angle other than exactly perpendicular in relation to the POI, the circular area would be elliptical in shape. Therefore, Dellock discloses the argued limitation. 
	In regards to the independent claims 1 and 11, the applicant’s representative argues the prior art of Saund does not disclose “calculating edge points for the camera coverage area”. However, the examiner puts forth Saund determines targeting of the POI by calculating the center of the target based on the outline coverage (edge points) surrounding the target (Para. [0042]). Therefore, Saund discloses the argued limitation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087.  The examiner can normally be reached on 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664